DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuhas (WO2018026575).
Regarding claim 1, Yuhas teaches a testing machine comprising: a. a transmitter (Fig.13, 302); b. a receiver (Fig.13, 304) opposing the transmitter; c. a compressibility sensor (Fig.13, 306) in communication with the transmitter, the receiver, or both; and d. controller to control when the testing machine performs ultrasonic testing, compressibility testing, or both, wherein the testing machine is part of a closed-loop system and the controller communicates with an electronic device to relay results of the ultrasonic testing, the compressibility testing, or both to a manufacturing state (Fig.15 and paragraphs 101-106); wherein the testing machine transmits a signal between the transmitter and the receiver to perform the ultrasonic testing (Paragraphs 114-115) and further performs the compressibility testing of one or more objects positioned between the transmitter and the receiver (Paragraph 116).
Regarding claim 2, Yuhas teaches wherein the receiver (Fig.13, 304) is located in a base of the testing machine  (Fig.13, 1302) and the transmitter (Fig.13, 302) is mounted to a distal end of a shaft  (Fig.13, 1310) that movably opposes the receiver; and wherein the transmitter compresses the one or more objects between the transmitter and the receiver and communicates with the compressibility sensor to measure one or more values of the compressibility testing (Paragraphs 92-24).
Regarding claim 3, Yuhas teaches wherein the testing machine further comprises a compression plate (Fig.13, 304 has a top surface act as a compression plate) compressibly engaged to a base of the testing machine (Fig.13, 1302) via one or more biasing members (Fig.13, 304 and paragraph 93 “the material engagement transducer protrusion 1316 is used to lift the brake pad 100 above the conveying surface 1304”), and the compression plate is configured to support the one or more objects (Paragraphs 93-95).
Regarding claim 16, Yuhas teaches wherein the testing machine determines a Young's modulus and compressibility characteristics of the one or more objects in a nondestructive manner (Paragraphs 27-29).
Regarding claim 17, Yuhas teaches a manufacturing line for friction material of brake pads, comprising a plurality of inline testing machines according to claim 1 (As shown in Fig.13).
Regarding claim 18, Yuhas teaches a method, comprising the steps of: a. placing one or more friction materials of one or more brake pads on the receiver of the testing machine according to claim 1; b. moving the transmitter positioned on the distal end of the shaft opposing the receiver to compress the one or more friction materials between the transmitter and the receiver; and c. performing ultrasonic testing and compressibility testing within a manufacturing line of the one or more friction materials to determine if each of the one or more friction materials meet one or more desired material properties (Fig.13 and paragraphs 92-95).
Regarding claim 21, Yuhas teaches wherein the relayed results of the ultrasonic testing, the compressibility testing, or both are utilized to adjust manufacturing parameters of the manufacturing stage (Paragraphs 28 and 104).
Regarding claim 22, Yuhas teaches wherein the ultrasonic testing and the compressibility testing are done simultaneously (Paragraph 47).
Regarding claim 23, Yuhas teaches wherein the ultrasonic testing and the compressibility testing are done sequentially (As shown in Fig.17).
Regarding claim 24, Yuhas teaches wherein the ultrasonic testing is completed prior to the compressibility testing (As shown in Fig.17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhas (WO 2018026575) in view of Haggag (U.S. Patent No. 4852397).
Regarding claim 4, Yuhas teaches all the features of claim 1 as outlined above, Yuhas is silent about wherein the testing machine further comprises a piston plate mounted to a shaft movably opposing a base of the testing machine, and one or more piston plate inserts are secured to the piston plate and configured to compress the one or more objects between the one or more piston plate inserts and the base.
Haggag teaches wherein the testing machine further comprises a piston plate (Fig.1, 12) mounted to a shaft (Fig.1, 16) movably opposing a base of the testing machine (Column 6, line 59 to column 7, line 18), and one or more piston plate inserts (Fig.1, 18) are secured to the piston plate and configured to compress the one or more objects (Fig.1, 14) between the one or more piston plate inserts and the base (Inherent, the structure 14 sits on a base).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Haggag’s testing head into Yuhas’ device because it would allow both ultrasonic transducer and compress portion to be attached to Yuhas’ force actuator.
Regarding claim 5, the combination of Yuhas and Haggag teaches all the features of claim 4 as outlined above, Haggag further teaches wherein the one or more piston plate inserts include one or more piston faces protruding from a surface of the one or more piston plate inserts (As shown in Fig.1).
Regarding claim 6, the combination of Yuhas and Haggag teaches all the features of claim 4 as outlined above, Haggag further teaches wherein the transmitter (Fig.1, 28) extends through the piston plate (Fig.1, 12), the one or more piston plate inserts, or both to transmit the signal to the receiver (Fig.1, 28, the transmitter and receiver are the same) for the ultrasonic testing during compression of the one or more objects (Column 7, line 43 to column 8, line 65).
Regarding claim 7, the combination of Yuhas and Haggag teaches all the features of claim 4 as outlined above, Haggag further teaches wherein the one or more piston plate inserts includes a compressibility portion (Fig.1, 24) having one or more piston faces protruding from a surface of the one or more piston plate inserts that compress the one or more objects, and an ultrasonic testing portion (Fig.1, 28) that houses the transmitter of the testing machine (Column 7, line 43 to column 8, line 65).
Regarding claim 8, the combination of Yuhas and Haggag teaches all the features of claim 7 as outlined above, Yuhas further teaches wherein the one or more objects are initially compressed between the base and the compressibility portion, moved in a manufacturing direction, and then sandwiched between the ultrasonic testing portion and the base to transmit the signal between the transmitter and the receiver (Paragraphs 113-116).
Regarding claim 9, the combination of Yuhas and Haggag teaches all the features of claim 7 as outlined above, Yuhas further teaches wherein the one or more objects are initially sandwiched between the ultrasonic testing portion and the base to transmit the signal between the transmitter and the receiver, moved in a manufacturing direction, and then compressed between the base and the compressibility portion (Paragraphs 113-116).
Regarding claim 10, the combination of Yuhas and Haggag teaches all the features of claim 4 as outlined above, the combination of Yuhas and Haggag is silent about wherein the one or more piston plate inserts include an aperture that receives a key of the piston plate to maintain position of the one or more piston plate inserts relative to the piston plate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an aperture in Haggag’s piston plate inserts to receive a key of the piston plate to maintain position of the one or more piston plate inserts relative to the piston plate, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, the combination of Yuhas and Haggag teaches all the features of claim 10 as outlined above, the combination of Yuhas and Haggag is silent about wherein the one or more piston plate inserts are magnetically secured to the piston plate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Haggag’s one or more piston plate inserts magnetically secured to the piston plate, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20, Yuhas teaches all the features of claim 3 as outlined above, Yuhas is silent about wherein the compression plate includes a contact sheet disposed on a surface of the compression plate so the one or more are free of direct contact with the compression plate.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put a contact sheet on a surface of Yuhas’ signal receiver 304 to prevent direct contact between friction materials of the brake pad and the signal receiver 304 because it would protect Yuhas’ signal receiver 304, also it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 25, Yuhas teaches all the features of claim 23 as outlined above, Yuhas is silent about wherein the ultrasonic testing is completed after the compressibility testing.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to do the ultrasonic testing after the compressibility testing, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861